                                                                                            FILED
                                                                                   2019 Aug-23 PM 12:07
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

 TANISHKA CHAUHAN,                         )
                                           )
       Petitioner,                         )
                                           )
 v.                                        )    Case No.: 4:18-cv-01175-AKK-
                                           )    JHE
 ATTORNEY GENERAL, et al.,                 )
                                           )
       Respondents.                        )

                           MEMORANDUM OPINION

      On August 6, 2019, the magistrate judge entered a Report and

Recommendation, doc. 12, recommending that Respondents’ motion to dismiss,

doc. 11, be granted, and the petition for writ of habeas corpus be dismissed as moot.

No objections have been filed. The court has considered the entire file in this action,

together with the report and recommendation, and has reached an independent

conclusion that the report and recommendation is due to be adopted and approved.

      Accordingly, the court hereby adopts and approves the findings and

recommendation of the magistrate judge as the findings and conclusions of this

court. The petition for writ of habeas corpus is due to be DISMISSED as moot. A

separate Order will be entered.
DONE the 23rd day of August, 2019.


                            _________________________________
                                     ABDUL K. KALLON
                              UNITED STATES DISTRICT JUDGE




                                     2
